                  Case 13-29175-RAM       Doc 93     Filed 03/04/19    Page 1 of 12




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov



In re:
                                                              Case No. 2013-29175-RAM
                                                              Chapter 13
MARY B NIMETH,


--~D~e~b~to~r------------~'


                   APPLICATION TO WITHDRAW UNCLAIMED FUNDS


        Applicant,   ANDY R. HERNANDEZ                , applies to this court for entry of an
order directing the clerk of the court to remit to the applicant the sum of$       $5.936.12
, said funds having been deposited into the Treasury of the United States pursuant to 28
U.S.C. §2041 as unclaimed funds held in the name of                                FEDERAL
NATIONAL MORTGAGE ASSOCIATION. Applicant further states that:

1.       (Indicate one of the following items:)

                  Applicant is the individual listed in the "Notice of Deposit of Funds with
         the U.S. Bankruptcy Court Clerk" under whose name these funds were deposited
         and states that no other application for this claim has been submitted by or at the
         request of this applicant. If funds were deposited in the names of both husband
         and wife, both must sign this application, or if one spouse is requesting release of
         funds in the name of that spouse only, applicant must attach a notarized affidavit
         stating why the funds should be released to only one spouse and not in the name
         of both. Also attached is a copy of an official government photo id of applicant to
         prove applicant's identity.

                  Applicant is either a family member or other authorized personal
         representative of an incapacitated or deceased individual in whose name funds
         were deposited or a successor in interest to the individual or business under whose
         name the funds were deposited. An original "power of attorney" conforming
         to the Official Bankruptcy Form and/or other supporting documents,
         including probate documents which indicate applicant's entitlement to this
         claim are attached and made a part of this application. Also attached is a
         copy of an official government photo id of applicant to prove applicant's identity.

                  Applicant is the duly authorized representative for the business or
         corporation listed in the "Notice of Deposit of Funds with the U.S. Bankruptcy Court
                                          Page 1 of 3
LF-27 (rev. 12/01/09)
                  Case 13-29175-RAM      Doc 93    Filed 03/04/19    Page 2 of 12




       Clerk" under whose name these funds were deposited. Applicant has reviewed
       all applicable records and states that no other application for this claim has been
       submitted by or at the request of this claimant. A Local Form "Affidavit of
       Claimant" (LF-28) and duly executed corporate power of attorney are
       attached and made a part of this application.

       ___ Applicant is an attorney or a "funds locator" who has been retained by an
       individual or business or corporation under whose name the funds were deposited. ·
       Applicant has obtained an original "power of attorney" from the individual claimant
       or the duly authorized representative for the business or corporation named as the
       claimant in the notice of deposit of funds into the court. An original "power of
       attorney", conforming to the Official Bankruptcy Form and a Local Form
       "Affidavit of Claimant" (LF-28) are attached and made a part of this
       application.

           X       Applicant is an attorney or a "funds locator" who has been retained by
       the debtor in this case to claim funds deposited in the name of another individual
       or business or corporation.        Applicant has obtained and attached to this
       application an original "power of attorney" from the debtor (if joint case, both
       debtors) who are seeking to claim these funds. Applicant has also attached to
       this application a notarized affidavit from the debtor detailing debtor's right to the
       funds deposited in the name of the creditor and has attached copies of any exhibits
       to substantiate this right. Also attached is a copy of an official government photo
       id of the debtor to prove debtor's identity. The applicant has also attached a
       certificate of service reflecting that a copy of this application and required
       attachments has been served on the creditor whose funds the debtor is seeking to
       claim and on the trustee who deposited the funds with the clerk of court. If this is
       a joint debtor case, both husband and wife must sign the power of attorney, or if
       one spouse is requesting release of funds in the name of that spouse only,
       applicant must attach a notarized affidavit stating why the funds should be released
       to only one spouse and not in the name of both.

                 Applicant is the debtor seeking to claim funds deposited in the name of
       another individual or business or corporation. Applicant has attached to this
       application a sworn affidavit detailing debtor's right to the funds deposited in the
       name of the creditor and has attached copies of any exhibits to substantiate this
       right. Also attached is a copy of an official government photo id of applicant to
       prove debtor's identity. The debtor has also attached a certificate of service
       reflecting that a copy of this application and required attachments has been served
       on the creditor whose funds the debtor is seeking to claim and on the trustee who
       deposited the funds with the clerk of court. If this is a joint case, both husband
       and wife must sign this application, or if one spouse is requesting release of funds
       in the name of that spouse only, applicant must attach a notarized affidavit stating
       why the funds should be released to only one spouse and not in the name of both.

2.     Applicant has made sufficient inquiry and has no knowledge that this claim has
                                        Page 2 of 3
LF-27 (rev. 12/01/09)
                                Case 13-29175-RAM                 Doc 93    Filed 03/04/19        Page 3 of 12




              been previously paid, that any other application for this claim is currently pending
              before this court, or that any party other than the applicant is entitled to submit an
              application for this claim.

3.            Applicant has provided notice to the U.S. Attorney pursuant to 28 U.S.C. §2042.


Dated: --=J=a.:....:.nu=a=ry       9.._,.2=0......,1'--'~'-----
                          ..............


 FEDERAL NATIONAL MORTGAGE ASSOC
Name Under Which Funds Were Deposited                                                Signafiof Applicant
                 j_                                                             (Note: In addition to signing, complete all
                                                                       information below)                             v\\
Claim Number                                                               Last Four Digits of SS#         _6;;;;...:f___
MARY B. NIMETH (£)-t?ftt oJ).
Name of Party On Whose Behalf
Application Was Filed*
                                                                    Tax ID (EIN #)      XX-XXXXXXX

Address:               4810 SW 72 Avenue                                      Andy R. Hernandez Esq.
                                                                           Print Name and Title of Applicant
                        Miami. FL 33155

                                                                                Hernandez Law PL
                                                                                    Print Company Name
                                                                                 4810 SW 72 AVENUE
                                                                           Print Street Address

                                                                                 Miami. FL 33155
                                                                           Print City and State

                                                                                (305) 661-6641
                                                                           Telephone (including area code)

*Attach copy of official government photo id for all parties on whose b
is being filed.



Sworn to and Subscribed before me




                                                                  Page 3 of 3
LF-27 (rev. 12/01/09)
                   Case 13-29175-RAM       Doc 93      Filed 03/04/19    Page 4 of 12




                          UNITED STATES BANKRUPCTY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


In re:                                              CASE NO.: 2013-29175-BKC-RAM
                                                          CHAPTER 13
         Mary B. Nimeth

         Debtor,
________________________________/
                                   POWER OF ATTORNEY

IMPORTANT NOTICE: This power of attorney may be revoked by you if you wish to do so.
This power of attorney is automatically terminated if it is to your spouse and proceedings are
commenced for dissolution, legal separation, or annulment of your marriage. This power of
attorney authorizes, but does not require, the attorney-in-fact for you.

PRINCIPAL:                                     Christopher Nimeth as personal representative of
                                               Mary B. Nimeth

ATTORNEY(S)-IN-FACT:                           Andy R Hernandez, Esquire, Hernandez Law P .L.,
                                               4810 SW 72 Avenue, Miami, Florida 33155

First Successor:                              Joanne Hernandez, Esquire, Law Offices of Joanne
                                      Postel P.A., 4810 SW 72 Avenue, Miami, Florida 33155

I, Christopher Nimeth hereby appoint the above-named Attorney(s)-in-Fact to act as my
attorney(s)-in-fact:

FIRST, To act for me in any way that I could act with respect to the following matters, as each of
them is defined in Florida Statute 709.2201.

         (To grant the attorney-in-fact any ofthe following powers, make a check or "x" on the
line in front of each power being granted. You may, but need not, cross out each power not
granted. Failure to make a check or "x" on the line in front of the power will have the effect of
deleting power unless the line in front of the power of (N) is checked or x-ed.)

Check or "x"

                       real property transactions

         X             claims and litigation

         X             banking transactions
                   Case 13-29175-RAM            Doc 93     Filed 03/04/19       Page 5 of 12




       X                banking transactions

SECOND: (You must indicated below whether or not this power of attorney will be effective if
you become incapacitated or incompetent. Make a check of x on the line in front of the
statement that expresses your intent.)

X   This power of attorney shall continue to be effective if I become incapacitated or incompetent.
_   This power of attorney shall not continue to be effective if I become incapacitated or incompetent.

THIRD: (You must indicated below whether or not this power of attorney authorizes the attorney
in fact to transfer your property to the attorney in fact.. Make a check of x on the line in front of
the statement that expresses your intent.)

_This power of attorney authorizes the attorney in fact to transfer my property to the attorney in fact.
_xThis power of attorney does not authorize the attorney in fact to transfer my property to the attorney
in fact.

In Witness Whereof I have hereto signed my name this




                                                 (Acknowledgment of Principal)

                                         SPECIMEN SIGNATURE OF ATTORNEY-IN-FACT


STATE OF FLORIDA    )
                    ) ss.
COUNTY OF MIAMI-DADE)

                The foregoing instrument was acknowledged before me this 14th day of
December2018,                                                   ~

                                                 (Signature   ol~i~             or other Official)

This instrument was drafted by:

Andy R. Hernandez
Hernandez Law P .L.
4810 SW 72 Avenue
Miami, Florida
(305) 661-6641
                       Case 13-29175-RAM                   Doc 93      Filed 03/04/19    Page 6 of 12
, Filing# 7()792159 E-Filed 08/22/2018 07:01:08 AM
                                        II .. I   nl'..   'l.IK'l.IJII 'l.UIJKJ l''liK
          IN 1HE CIRCUTI' COURT OF THE ELEVENlH JUDICIAL CIRCUIT,
          IN AND FOR MIAMI-DADE COUNlY, FLORIDA
                                 PROBATE DIVISION

          IN RE: ESTATE OF MARY B. NIMETH,

                                       Deceased.                  Case No.20 18-002404-CP-02

                                                                Section: PMH04




                                 ORDER OF SUMMARY ADMINISTRATION
                                              (Testate)

                  On the petition of CHRISTOPHER NIMETH for Summary Administration of the Estate
         of MARY B. N1METH, deceased, the court finds that the decedent died on October 16, 2015;
         that all interested persons have been served proper notice of the petition and the hearing, or have
         waived notice thereof; that the material allegations of the petition are true; that the will dated
         February 12, 2009, has been admitted to probate by order of this court as and for the last will of
         the decedent; and that the decedent's estate qualifies for summary administration, and an Order
         of Summary Administration should be entered. Therefore, it is

          ADJUDGED that:

          1.            There be immediate distribution of the assets of the decedent as follows:

                         Name:                            Address:                             Share.
                         Christopher Nimeth               8431 SW 27 Lane, Miami, Florida      100%
                                                          33155




          2.              Those to whom specified parts of the decedent's estate are assigned by this order
          shall be entitled to receive and collect the same, and to maintain actions to enforce the right.

          3.            The debtors of the decedent, those holding property of the decedent, and those
          with whom securities or other property of the decedent are registered, are authorized and
          empowered to comply with this order by paying, delivering, or transferring to those specified
          above the parts of the decedent's estate assigned to them by this order, and the persons so
          paying, delivering, or transferring shall not be accountable to anyone else for the property.
                DONE AND ORDERED in Chambers at Miami-Dade County, Florida, on 08/21/18.
              Case 13-29175-RAM         Doc 93   Filed 03/04/19   Page 7 of 12


FINAL O~DERS AS TO ALL PARTlES
SRS DISPOSITlON NUMBER 2
THE COURT DISMISSES THIS CASE AGAINST
                                      ----
ANY PARTY NOT LISTED IN THIS FINAL ORDER
OR PREVIOUS ORDER(S). THIS CASE IS CLOSED
AS TO ALL PARTIES.
                   Judge's Initials   CHM


The parties served with this Order are indicated in the Florida Courts E-FIIing Portal
"Notice of Service of Court Documents" email confirmation. The movant/petitioner shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
hand-delivery, to all parties/counsel of record for whom service is not indicated in the
"Notice of Service of Court Documents" email confirmation, and file proof of service
with the Clerk of Courts.
              Case 13-29175-RAM                                            Doc 93   Filed 03/04/19            Page 8 of 12



 Filing# 72941347 E-Filed 06/01/2018 10:29:56 AM
                                                                                                                    CFN: 20180337500 BOOK 31005 PAGE 4417
-----·                ---·------~-.
                                                                                           ··· ···············--·-· DATE:OS/6712018 03:32il'7'·PM·····-····· ~-- ··
                                                                                                            HARVEY RUVIN, CLERK OF COURT, MIA-DADE Cl




       ~-iN THE CIRCtJif mtlRT OF 'nm ELEVENTiflumciAL CIRCtJIT.                                                     -T--·-·-··-
       !,_1   IN AND FOR MIAMI-DADE COUNTY; FLORJDA                                                                         I'



                                                                   PROBATE DIVISION
       ''                                                                                                                   ''
       IIN RE: ESTATE OF MARY                                        B. NIMETH,                                            I
       I                                                                                                                    I
       1                                                       Deceased.              Case No..                             1
       i                                                                              Sectkm___________
       1
       ! _ I- - · · · · · · · - - - - - - -. . . . . . . . -
                                                               ----         ______.......__________                     ...................... .   ___ _j
                                                      OATH OF PERSONAL REPRESENTATIVE
                                              AND DESIGNATION AND ACCEPTANCE OFRESU>F.:Nt AGENT

              STATE OF FLORIDA
              COUNTY OF MIAMI DADE

              I. CHRISTOPHE.!~ NIMETH(Affiant), state under oath that:
              I.      [am qualified withi,o the provisions of Sections 733.302.733.303 and 733.304 of the
              Florida Probate Code to serve as personal representative of the Estate of Mary B. Nimeth,
              deceased.
              2.                    l will faithfully a:drninister the estate of the decedent uccording to law. , .
              3.                    My place of residence is c/o GRL LAW GROUP~ LLC. and                      my
                                                                                                         post otlice address is
              same.
              4.      I hereby designate Gabrielle M. Gutt. who is a member of The Florida Bar, who is a
              resident ofBroward County. Florida, whose office address is 221 Arago11 Avenue, Suite 204,
              Coral Gables, Florida 33134, and whose po~t office address is 75 Miracle Mile, Unit 34763,
              Coral Gables, Florida 33134-5403, as my agent for the service of process or notice in any
              action against me, either in my representative capacity, or personally, if the persomtl action
              accmed in.'the admin~is~~f~-
                                         e ate.
              U~-/~~-  ·- -~ ~--~~
               CHRfSTO ·lER Nl ITH, Affiant

              Svmrn to and subscribed to betore me on this .......?}Q                             day of _lifl~____,. 2018, by                         ,~ .
              Affiant who is personally known to me               ~·                              or "'110 produced              F-londO           Ori'lt (
              as identification.                                                                                                 r. \censt:~        .

              Notar_y Public State of Florida
              (Affix Notarial Seal)
Case 13-29175-RAM             Doc 93      Filed 03/04/19        Page 9 of 12



                                                           CFN: 20180337500 BOOK 31005 PAGE 4418




                                   ACCJl:PTANCE

I CERTIFY that I am a permanent resident of Bmwru:d County, Florida, and my office address
is as illdicatcd above. I hereby accept the fOI".}going designation as Resident Agent
Signedon __     /_dayof        ~          ,201&.



Resident Agent
                               Case 13-29175-RAM                  Doc 93   Filed 03/04/19   Page 10 of 12
•



    To: U.S. Bankruptcy Court, Southern District of Florida

    From: Christopher Nimeth

    Reg. 2015-29175-RAM

    Date: 01/07/2019




    I am requesting that the attorney representing the Estate of MARY B. NIMETH, ANDY R.

    HERNANDEZ, obtain the unclaimed funds in the court registry for her bankruptcy case 2013-

    29175. The money is being held by the court after the trustee on my mother's case tried to mail

    payments to the creditor, FEDERAL NATIONAL BANK MORTGAGE ASSOCIATION, but the

    payments were refused by the creditor, because the property that the debt secured was being

    foreclosed by the bank and the bank refused payments during the pendency ofthe foreclosure

    action. As such, the payments were declined by the creditor and returned to the Court. We re

    requesting the payments made by the Trustee on her behalf, which were returned. I am

    authorizing ANDY HERNANDEZ file the application to withdraw the unclaimed funds from the

    registry.




    Christopher Nimeth

    Personal Represe                 ative for the Estate of Mary B. Nimeth




        :-~~~A~~i~.~                 lA KARLA GONZALEZ
        ~.:&·~.~               MY COMMISSION# GG 113489
        ~~;..            ·~'f.l l:XPIRES: October 9, 2021
         .,; .. f. •···of- ..•
            ····2f.r.~-- Bonded Thru Notary Pubfic Underwriters
                        Case 13-29175-RAM          Doc 93   Filed 03/04/19   Page 11 of 12
                               Case 13-29175-RAM   Doc 89   Filed 03/17/15   Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA


      IN RE:                                            CASE NO.      13-29175-BKC-RAM
      MARY B NIMETH

                                                        CHAPTER 13
                                   NOTICE OF DEPOSIT OF FUNDS WITH THE
                                       U.S. BANKRUPTCY COURT CLERK
NOTICE IS HEREBY GIVEN THAT:

(XX) The trustee has a balance of $ 5,936.12 remaining in her bank
     account which represents unpresented checks drawn and mailed to
     debtor(s)/ creditor(s) in the above named case. Your trustee
     has made a good faith effort to verify the correct mailing
     address for said debtor(s)/Creditor(s) and deliver the funds
     before presenting this notice. More than sufficient time has
     passed for these checks to be presented for payment, or     the
     creditor has returned funds indicating they refuse the funds.
              The trustee has a balance of $   .00    remaining in her bank
              account which represents small dividends as defined by FRBP
              3010.
        Attached and made a part of this notice is a list, pursuant
 to FRBP 3011, of    the   names,   Claim   numbers   and addresses
 of the debtor(s)/creditor(s) and the amounts   to which they are
 entitled.

        WHEREFORE, your trustee hereby gives notice that the above
 stated sum    has   been deposited with the Clerk of the U. S.
 Bankruptcy Court, Southern District of Florida, to effect closing
 of this estate.


 Date:

 Copies to:
        MARY B NIMETH
        8431 SW 27TH LANE
        MIAMI, FL 33 I 55


        m~~~ ~Ifffl& ESQUIRE
        SUITE 302
        MIAMI, FL 33172
        FEDERAL NATL MTG ASSOC
        %SETERUS, INC
        POB 2206
        GRAND RAPIDS, MI 49501-2006
        U.S. Trustee
        51 S. W. 1st Avenue
        Miami, Florida 33130
        Case 13-29175-RAM    Doc 93   Filed 03/04/19    Page 12 of 12
         Case 13-29175-RAM   Doc 89   Filed 03/17/15   Page 2 of 2
                 UNITED STATES BANKRUPTCY COURT
                  SOUTHERN DISTRICT OF FLORIDA


IN RE:                            CASE NO.      13-29175-BKC-RAM
MARY B NIMETH

                                  CHAPTER 13


 MARY B NIMETH

 8431 SW 27TH LANE
 MIAMI, FL 33155


 THOMAS WILLIS, ESQUIRE
 8725 NW 18 TERR
 SUITE 302
 MIAMI, FL 33172

 FEDERAL NATL MTG ASSOC          ---------$             5,936.12
 %SETERUS, INC                                                REFUSED
 POB 2206
 GRAND RAPIDS, MI 49501-2006                              CLAIM REGISTER#____._

 U.S. Trustee
 51 S.W. 1st Avenue
 Miami, Florida 33130
